UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-CSRS CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-08025 Global Income Fund, Inc.  (Exact name of registrant as specified in charter) 11 Hanover Square, New York, NY 10005 (Address of principal executive offices) (Zipcode) John F. Ramírez, Esq. 11 Hanover Square New York, NY 10005  (Name and address of agent for service) Registrant's telephone number, including area code: 1-212-344-6310 Date of fiscal year end: 12/31 Date of reporting period: 1/1/11 - 06/30/11 Form N-CSRS is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSRS in its regulatory, disclosure review, inspection, and policy making roles. A registrant is required to disclose the information specified by Form N-CSRS and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSRS unless the Form displays a current valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under clearance requirements of 44 U.S.C. sec. 3507. Item 1. Report to Stockholders. PORTFOLIO ANALYSIS* Currency Allocation Bond Ratings AAA 0% U.S. Dollars** 86% AA 4% Euros 6% A 10% Australian Dollars 6% BBB 4% Canadian Dollars 1% <BBB 0% 99% Non-bond investments*** 81% 99% * Country allocation and portfolio analysis use approximate percentages of net assets and may not add up to 100% due to leverage or other assets, rounding, and other factors.Ratings are not a guarantee of credit quality and may change.U.S. allocation may include closed end funds that may invest in foreign securities. ** May include allocation to closed end funds that may invest in securities denominated in foreign currencies. *** Non-bond investments include closed end funds that may invest in bonds, including non-investment grade “junk bonds” rated <BBB. GLOBAL INCOME FUND Ticker:GIFD 11 Hanover Square, New York, NY 10005 www.GlobalIncomeFund.net July 21, 2011 Dear Shareholders: It is a pleasure to submit this 2011 Semi-Annual Report for Global Income Fund and to welcome our new shareholders who find the Fund’s quality approach attractive.As a reminder, the primary and fundamental objective of the Fund is to provide a high level of income. The Fund’s secondary, non-fundamental investment objective is capital appreciation. The Fund currently pursues its investment objectives by investing primarily in closed end funds that invest significantly in income producing securities and a global portfolio of investment grade fixed income securities. Global Economic Report While the global economy is no longer in crisis, according to a recent report of the World Bank, economic activity in developing countries has recently slowed due to the earthquake and tsunami in Japan and political turmoil in the Middle East and North Africa. Possibly, economic activity has further dampened by uncertainty over the ongoing sovereign debt crisis in Europe and the debt ceiling impasse in the United States.Interestingly, the World Bank forecasts global growth to remain strong from 2011 through 2013, strengthening from 3.2% in 2011 to a 3.6% pace in each of 2012 and 2013. In the United States, economic activity in the manufacturing sector expanded in June for the 23rd consecutive month, but non-manufacturing declined, indicating a slowing of service sector growth, according to the Institute of Supply Management.In keeping its target rate to a range of between 0% and 0.25% which has been in effect since December 2008 the U.S. Federal Reserve Open Market Committee (FOMC) noted at its June meeting that recent economic data had been weaker than expected and expressed caution about the likely pace of improvement in the economy over coming quarters.Specific concerns of the FOMC were recent increases in the prices of food and energy (with annualized general inflation recently over 3%), damped consumer spending and sentiment, the pace of business investment and hiring, unemployment, and the depressed housing sector.Slowing growth appears to be leading to a jobless recovery in the United States.In the recent quarter, real personal income and spending weakened and the number of Americans working in full time jobs is actually down slightly from June 2010. Other economic indicators in the second quarter also generally weakened, and the Federal Reserve recently reduced current and future quarterly GDP estimates. In contrast, China’s GDP was reported by the National Bureau of Statistics to have grown 9.5% in the second quarter of 2011 over the same quarter last year. China’s industrial production growth in June was likewise reported to have risen at a blistering 15.1% rate from a year earlier, but inflation has apparently exceeded a 6% annualized rate. European growth is more subdued, according to Eurostat. In May 2011, compared with May 2010, industrial production increased by 4.0% in the Euro area, while annual inflation was a modest 2.7% in June 2011.Japan has been decidedly lagging, as its GDP actually contracted 0.9% in the first quarter of 2011 over the previous quarter. Indeed, from 1980 until 2010, Japan's average quarterly GDP growth has been estimated at only 0.55%. Global Allocation Strategy Given this slowing economic environment, the Fund’s strategy in the first half of 2011 included investing its assets primarily in closed end funds that invest significantly in income producing securities and a global portfolio of investment grade fixed income securities denominated in major world currencies and issued by organizations across many countries. At June 30, 2011, holdings of closed end funds and closed end fund business development companies comprised approximately 76% of the Fund’s investments.In its global portfolio of fixed income securities, the Fund held securities of sovereign nations, corporations, and other organizations based in the United States, Canada, Netherlands, Mexico, Australia, Cyprus, and South Korea. Of the Fund’s net assets, approximately 86% were denominated in U.S. dollars, 6% in euros, 6% in Australian dollars, and 1% in Canadian dollars (adding up to 99% due to leverage), although it should be noted that some of the closed end funds owned by Global Income Fund may own securities denominated in foreign currencies.In the first six months of 2011, the Fund had a net asset value return per share of 7.42% on a market price return per share for the period of 4.07%, reflecting an increased market price discount to net asset value. Recently, the Fund’s net asset value per share was $5.26 and its share closing market price was $4.30. While investment return and value will vary and shares of the Fund may subsequently be worth more or less than their original cost, this represents an opportunity for investors to purchase the Fund’s shares at a discount to their underlying net asset value. Distribution Policy Under the current managed distribution policy, distributions of approximately 5% of the Fund’s net asset value per share on an annual basis are paid primarily from net investment income and any net realized capital gains, with the balance representing return of capital. In the first six months of 2011, distributions paid totaled $0.13 per share. As of the date of this letter, the majority, and possibly all, of these distributions are comprised of net investment income and represent net income earned by the Fund in fiscal 2011 and 2010. This is an estimate based on information available at this time and is subject to change. Actual amounts may be re-characterized for tax purposes after the Fund’s fiscal year end. In the beginning of the year, shareholders should receive information concerning the taxable status of the dividend distributions that were paid to shareholders of record in the 12 months ended December 31. The estimated components of each quarterly distribution that include a potential return of capital are provided to shareholders of record in a notice accompanying the distributions. For those shareholders currently receiving the Fund’s quarterly dividends in cash but are interested in adding to their account through the Fund’s Dividend Reinvestment Plan, we encourage you to review the Plan set forth later in this document and contact the Transfer Agent, who will be pleased to assist you with no obligation on your part. Long Term Strategies Our review of the markets indicates that the Fund has benefited from its quality portfolio strategy of investing in closed end funds that invest significantly in income producing securities and income producing investments in multiple currencies. A long term strategy for investors seeking income and, secondarily, capital appreciation may include the consideration income in other types of asset classes, however, when appropriate in view of and proportional to the perceived and acceptable risks. As always, we are grateful to the Fund’s long standing shareholders for their continuing support. Sincerely, Thomas B. Winmill President GLOBAL INCOME FUND, INC. 2 SCHEDULE OF PORTFOLIO INVESTMENTS (UNAUDITED) JUNE 30, 2011 Shares Cost Value CLOSED END FUNDS (57.99%) United States AllianceBernstein Income Fund, Inc $ $ Alpine Global Premier Properties Fund BlackRock Credit Allocation Income Trust I, Inc BlackRock Credit Allocation Income Trust III, Inc BlackRock Income Trust, Inc Calamos Strategic Total Return Fund Cohen & Steers Infrastructure Fund, Inc DCA Total Return Fund First Trust Strategic High Income Fund III Gabelli Dividend & Income Trust (a) Helios Advantage Income Fund, Inc Lazard World Dividend & Income Fund, Inc. LMP Capital & Income Fund Inc. Macquarie/First Trust Global Infrastructure/Utilities Dividend & Income Fund Macquarie Global Infrastructure Total Return Fund Inc Nuveen Diversified Dividend and Income Fund Nuveen Multi-Strategy Income & Growth Fund 2 RMR Real Estate Fund Source Capital, Inc. Western Asset Global Corporate Defined Opportunity Fund Inc Total closed end funds Principal Amount (b) DEBT SECURITIES (18.28%) Australia (2.79%) $
